TO BE PUBLISHED




              ~uptttttt         Qtnutf nf , • ~ ~ ~                              [L
                              2017-SC-000022-KB
                                                       [Q)~U~"«'ll7~,;,R,J,,,M,Z><:

KENTUCKY BAR ASSOCIATION                                               MOVANT



V.                           IN SUPREME COURT .



FRANKLIN S. YUDKIN                                               . RESPONDENT




                               OPINION AND ORDER
      Franklin Yudkin is a member of the Kentucky Bar Association.1 The

Indiana Supreme Court suspended him from the practice oflaw for a period

not less than 90 days, without automatic reinstatement, beginning December

8, 2016.

      As a consequence of the Indiana suspension, the KBA has moved for this

Court to order Yudkin to show cause, ifhe has any, why he should not be

suspended from the practice of law for 90 days, consistent with the published

order entered by the Indiana Supreme Court on October 25, 2016. And Yudkin

has responded to the KBA's motion by requesting that reciprocal discipline not

be imposed in Kentucky. But under SCR 3.435, Yudkin is subject to identical


      1 His KBA member number is 79590 and he was admitted to practice law in
the Commonwealth as of August 1, 1970.                            ·
                                       2
  discipline within the Commonwealth unless the exception in SCR 3.434(4)(b)2

  applies.

           Yudkin's law practice primarily centers on representing creditors in

  collection cases. In the case that culminated in his Indiana suspension, Yudkin

  was representing US Bank against a pro se defendant named lmbody. Yudkin

  attained a $25,000 judgment against Imbody. After the judgment, Imobdy filed

  a motion to correct an error. Yudkin represented to the Indiana trial court in

  multiple pleadings and _later on appeal that Yudkin's. motion was not timely

  filed. This misrepresentation resulted in an erroneous decision by the trial and

  appellate court. Upon rehearing, the appellate court ultimately reversed the

  trial court's denial o(the motion to correct error.

           Imbody then hired an attorney to investigate any claim that he might

 have against Yudkin for misleading the court. This eventually led to Yudkin

 filing a defamation claim in federal court against both Imbody and his lawyer,

 seeking more than $500,000 in damages. The suit was later dismissed by the

 federal court.

           Lastly, the disciplinary investigation in Indiana found that Yudkin

 "selectively quoted the language of Trial Rule 59(C) in a matter that·

 inaccurately suggested [Imbody's [motion to correct error] would have been

 ·untimely regardless of whether it have been filed on April 29 or May 2."

        As a result of these actions, the Indiana Supreme Court in a published

 order found three different violations of the Indiana Professional Conduct

' Rules:

          SCR 3.435(4)(b) (" ... that misconduct established warrants substantially
           2
 different discipline in this State.").
                                             3
   •   Rule 3.1 (asserting a position for which there is no non-frivolous basis in
                                              '·
       law or fact (same substantively as Kentucky's SCR 3.130(3.1));

   •   Rule 3.3(a)(l) (knowingly making a false statement of fact or law to a

       tribunal .or failing to correct false statements of fact or law) (same

       substantively as Kentucky's SCR 3.130(3.3)(a)(l)); and

   •   Rule 8.4(c) ·(engaging in conduct involving dishonesty, fraud, deceit or

       misrepresentation (same as Kentucky's SCR 3.130(8.4)(c)).

       Upon.consideration of the KBA's motion and Yudkin's response, we

cannot say that his conduct, which consisted of affirmatively misrepresenting

facts to the trial court and the appellate court, and the sanction imposed ·by

the Indiana Supreme Court would "warrant substantially different discipline in

this State." Yudkin purposely mislead both the trial court and the appellate

court in Indiima. Furthermore, in response to Imbody's reasonable interest in

exploring a possible claim ag$st Yudkin, Yudkin instituted what has been

termed a frivolous lawsuit that was dismissed by a federal district court.

       Yudkin has failed to provide a legally sufficient reason why this Court

should not impose reciprocal discipline concurrent with that imposed in

Indiana. Accordingly, this Court ORDERS that Franklin Yudkin's license to

practice law in the Commonwealth of Kentucky is suspended for a period not

less than 90 days, beginning December 8, 2016.




                                          4
   Accordingly, the Court ORDERS:

1) Franklin S. Yudkin is subject to reciprocal discipline under SCR 3.425

   based on the Supreme Court of Indiana's conclusions that Yudkin

   violated three rules of the Indiana. Rules of Professional Conduct;

2) He is hereby suspended from the practice of law in the Commonwealth of

   Kentucky for 90 days, beginning on the date of the rendition of this

   order, and to run concurrently with his suspension in Indiana;

3) .Yudkin's reinstatement to the Kentucky Bar is contingent on satisfying

   all requirements set forth within the Indiana Supreme Court Order; AND

4) Yudkin must notify all courts and clients of his suspension in

   accordance with SCR 3.390. Those notifications must be made by letter

   in the United States mail within ten days from the date of entry of this

   Opinion and Order. Yudkin must also simultaneously provide a copy of

  all notification letters to the Office of the Bar Counsel. Also, to the extent

  possible, Yudkin must cancel and cease any advertising activities in

  which he is engaged.

  All sitting. All concur.

  ENTERED: March 23, 2017.




                                     5